Citation Nr: 1642918	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-11 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1971 to February 1979; he died in February 2010.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.  In April 2015, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran had coronary artery disease, a type of ischemic heart disease, during his lifetime.

2.  The Veteran's coronary artery disease was a principal or contributory cause of his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have been met, for accrued purposes.   38 U.S.C.A. §§ 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.1000 (2015).

2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310 , 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312 (c)(4).

A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312 (c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013) . For chronic diseases listed in 38 C.F.R. § 3.309 (a), service connection may also be established by showing continuity of symptoms or the existence of a chronic disease during an applicable presumption period.  38 C.F.R. § 3.303 (b); 38 C.F.R. § 3.309 (a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 

Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  Certain diseases have been associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service, to include ischemic heart disease.  38 C.F.R. § 3.309 (e).  Ischemic heart disease, defined by 38 U.S.C.A. § 3.309 (e), includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 

In addition to the presumptive criteria, the appellant may establish service connection based on exposure to herbicide with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Ischemic Heart Disease

The appellant contends that the Veteran suffered from ischemic heart disease and therefore should be awarded service connection for such on a presumptive basis based upon service in Vietnam.  The Board finds that, when considering the benefit of the doubt rule, service connection for ischemic heart disease is warranted.

Specifically, in March 2016, a VA examiner reviewed the claims file and provided a positive opinion on the matter.  While the examiner concluded that the Veteran's premature ventricular contractions and cardiomyopathy were not specifically indicative of ischemic heart disease, the examiner did find that "the cause of death in the ER was noted to be cardiac arrest, but there is indication of coronary artery disease as a cause."  The examiner based that conclusion upon a review of the Veteran's VA treatment records and private terminal hospital report.  Because coronary artery disease is considered to be a type of ischemic heart disease pursuant to 38 U.S.C.A. § 3.309 (e), and because the Veteran has been shown to have served in Vietnam during the Vietnam War, the Board finds that he meets the basic criteria for presumptive service connection for this disability.  Accordingly, service connection for ischemic heart disease is granted.

Cause of Death

Because the Veteran is now service-connected for ischemic heart disease, the Board finds that the claim for service connection for cause of death must also be granted.  As was found by the VA examiner summarized above, the Veteran's coronary artery disease was a cause of his death.  Although such was not specifically listed on the death certificate, the examiner's conclusion supports a finding that the Veteran's coronary artery disease contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  Thus, service connection for cause of the Veteran's death is also granted.



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for ischemic heart disease is granted.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


